DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAUCHI (US 9,726,057).
	Regarding claim , YAMAUCHI discloses an in-wheel driving apparatus comprising: a first planetary gear reducer (5) into which oil (31) is introduced, wherein a flow passage (8a @ 11) is formed in an interior of the first planetary gear reducer, and the flow passage is configured such that the oil (31) introduced into the first planetary gear reducer flows in an introduction direction, (from left to right) and flows in a direction that is opposite to the introduction direction thereafter (with in 32a).
Regarding claim 2, YAMAUCHI discloses a first shaft (8) configured to transmit power to the first planetary gear reducer (5), and including a first flow passage (8a), into which the oil is introduced, formed therein, wherein the first planetary gear reducer includes: a sun gear (11) coupled to an outer side of the first shaft and configured to receive the power from the first shaft to be rotated; a planetary gear (13a) engaged with the sun gear, including a second shaft (14) that is parallel to the first shaft, and configured to revolve along an outer circumference of the sun gear while rotating about the second shaft; and a carrier (15a) coupled to the second shaft, and configured to rotate in conjunction with the revolution of the second shaft.
Regarding claim 3, YAMAUCHI discloses a second flow passage (42) communicated with the first flow passage and formed on one side of the carrier (15a), and wherein the carrier includes: a carrier interior space (occupied by the planet gear (13a)) communicated with the second flow passage, and wherein a portion of the oil introduced from the first flow passage to the second flow passage is introduced into the carrier interior space.
Regarding claim 4, YAMAUCHI discloses the carrier further includes: a first bearing (left bearing located on the shaft (14)) disposed in the carrier interior space, and wherein a portion of the oil introduced from the first flow passage to the second flow passage is introduced into the first bearing.
Regarding claim 5, YAMAUCHI discloses the second shaft (14) includes: a third flow passage (43) communicated with the second flow passage (42), and wherein the oil discharged from the second flow passage is introduced into the third flow passage.
Regarding claim 6, YAMAUCHI discloses the first planetary gear reducer further includes: a second bearing (bearing on the right of the shaft (14)) disposed on an outer side of the second shaft (14), and wherein the oil discharged from the third flow passage (43) is introduced into the second bearing.
Regarding claim 10, YAMAUCHI discloses an in-wheel driving apparatus comprising: a first planetary gear reducer (5); and a cover (35) having one side which faces the first planetary gear reducer, wherein the cover includes a flow passage hole formed therein and passing through opposite surfaces of the cover, and wherein the first planetary gear reducer is communicated with an opposite side of the one side of the cover by the flow passage hole formed in the cover.
Regarding claim 20, YAMAUCHI discloses a vehicle comprising: a wheel (16); and an in-wheel driving apparatus (see Fig. 1) disposed in the wheel, wherein the in-wheel driving apparatus includes: a first planetary gear reducer (5); and a cover (35) having one side which faces the first planetary gear reducer, wherein the cover includes a flow passage hole formed therein and passing through opposite surfaces of the cover, and wherein the first planetary gear reducer is communicated with an opposite side of the one side of the cover by the flow passage hole formed in the cover.
Allowable Subject Matter
Claims 7-9 and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659